Citation Nr: 1011366	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for hay fever and sinus 
disease.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for numbness of the 
toes and feet.

6.  Entitlement to an initial compensable rating for 
hemorrhoids. 
 

ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hemorrhoids, effective 
September 1, 2003; and denied service connection for a lumbar 
spine disability, a right hip disability, hay fever and sinus 
disease, a sleep disorder, and numbness in toes and feet.

The issues of entitlement to service connection for a right 
hip disability and a sleep disorder are REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability first manifested 
during his active service.

2.  The Veteran does not have a current diagnosis of a hay 
fever or sinus disease.

3.  The Veteran does not have a current diagnosis of any 
disability of the feet and toes resulting in numbness.

4.  Since September 1, 2003, the effective date of service 
connection, the Veteran's hemorrhoids have been manifested by 
subjective complaints of pain, frequent bleeding, and 
itching.  The objective clinical evidence demonstrates that 
they are mild to moderate in severity, with no evidence of 
large or thrombotic hemorrhoids with excessive redundant 
tissue, or of anemia.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  Claimed hay fever and sinus disease were not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  Claimed disability manifested by numbness of the feet and 
toes was not incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

4.  Since September 1, 2003, the effective date of service 
connection, the criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is 
related to lifting heavy objects as part of his job as a unit 
supply specialist in service. 

Service medical records reflect that in July 1985, the 
Veteran reported low back pain that radiated into his right 
leg.  The back pain was constant.  Physical examination 
revealed no abnormalities.  In February 1989, the Veteran 
complained of back pain related to his work.  X-ray 
examination revealed a normal thoracic spine.  The assessment 
was thoracic-spine paraspinous muscle spasm.  In April 2003, 
the Veteran reported experiencing back pain on and off for 
five years.  X-ray examination revealed minimal lumbar 
spondylosis and patent neural foramina.  The Veteran was 
instructed on certain back stretches and to have better 
posture.  On June 2003 retirement examination, the Veteran 
was assessed as having chronic low back pain.   

On April 2004 VA examination, the Veteran stated that his 
back pain was related to the repetitive movements of heavy 
lifting with bending and stooping throughout the previous 
five to ten years.  He had experienced multiple episodes 
where he would bend to lift an object and then experience 
back pain, which he would treat with pain medication and 
rest.  He denied any radiating pain into his lower 
extremities.  Physical examination revealed decreased flexion 
and extension.  X-ray examination was negative for any 
abnormality.  The examiner concluded that, with the Veteran's 
history of heavy lifting with repetitive bending and 
stooping, and without evidence of degenerative changes on X-
ray examination, the Veteran most likely suffered from lumbar 
strain, without any dysfunction.  

The evidence shows that on June 2003 retirement examination, 
the Veteran was found to have chronic back pain.  His service 
medical records reflect complaints of low back pain dating 
back to at least 1985.  Each complaint was related to the 
Veteran's military occupational specialty, unit supply clerk.  
On April 2004 VA examination, physical examination of the 
Veteran lead to the most likely diagnosis of lumbar strain.  
No intervening back injury was reported, and the evidence 
does not otherwise demonstrate that the Veteran's low back 
disability is related to an event other than his occupation 
while in military service.  Thus, because the Veteran was 
treated for a low back disability throughout his service 
until retirement examination in June 2003 where chronic back 
pain was noted, and was diagnosed with lumbar strain on April 
2004 VA examination, there is evidence of an in-service low 
back disability, a continuity of symptomology, and a current 
diagnosis of a lumbar strain.

Therefore, resolving doubt in favor of the Veteran, service 
incurrence of a chronic disability has been demonstrated on a 
direct basis and within one year of separation from service.  
Accordingly, service connection for a lumbar spine disability 
is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hay Fever and Sinus Disease

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service medical records reflect that on March 1983 entrance 
examination, the Veteran reported a history of frequent and 
chronic colds.  Throughout his service, the Veteran was 
treated for cold symptoms including congestion, sore throats, 
and body aches and pains, including in June 1984, May 1986, 
July 1998, February 1991,  September 1989, and June 2002.  
The diagnoses in those instances ranged from cold to upper 
respiratory infection.  While the Veteran listed on April 
1998 periodic examination that he suffered from allergies, 
hay fever, and colds, there is no evidence of a diagnosis of 
hay fever while in service.  Additionally, there is no 
evidence of diagnosis of a sinus disease.  

Post-service VA treatment records dated from January 2008 to 
July 2009 do not evidence complaints, diagnosis, or treatment 
for hay fever or sinus disease, and the Veteran has not 
indicated that he has been treated for those conditions since 
service.  

In this case, post-service treatment records are silent as to 
any diagnosis of hay fever or sinus problems, or the 
residuals thereof.  Although the Veteran is competent to 
state that he has experienced congestion and allergies, 
because such perceptions comes to him through his senses, 
there is no indication in the claims file that he has sought 
treatment for these symptoms or that he has been diagnosed 
with either hay fever or sinus disease, in service or after 
service.  Thus, the Veteran's lay assertions are not 
competent or sufficient to establish service connection.   
Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  
Absent evidence of a current disability, service connection 
for hay fever and sinus disease must be denied.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's claim that he suffers 
from hay fever and sinus disease related to his service.  
However, as a layman, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition. Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a current diagnosis of hay fever or sinus 
disease.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Numbness of Feet and Toes

The Veteran contends that he currently experiences numbness 
of the feet and toes, especially the bottom of the right 
foot, which he contends is related to the bone spur located 
in his cervical spine. 

Service medical records are negative for any complaints of 
numbness in the feet and toes.  Post-service treatment 
records are negative for any complaints or treatment for 
numbness in the feet and toes. 

To that extent, on April 2004 VA orthopedic examination, 
physical examination of the lower extremities did not reveal 
any neurological abnormalities.  Sensory and motor 
examination were normal.  Muscle reflexes were found to be 
normal.  

Significantly, while the Veteran has received treatment for 
his lumbar spine disability since separation from service, he 
has not in the course of receiving such treatment complained 
of numbness in the toes and feet, and he has not been 
diagnosed with any disabilities manifested by numbness in the 
toes and feet.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997).

While the Veteran has complained of numbness in the toes and 
feet, he is not reporting a contemporaneous diagnosis of a 
disability and he is not competent to relate numbness in the 
toes and feet to service or a service-connected disability, 
and a medical professional has not made this connection.  
Thus, the Veteran's lay assertions are not competent or 
sufficient to establish service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the Veteran's claim that he suffers 
from numbness in the feet and toes that is related to his 
service.  However, as a layman, the Veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition. Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a current diagnosis related to his complaints 
of numbness in the lower extremities.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

For hemorrhoids, both internal and external, a 10 percent 
rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  A 30 percent rating is assigned when there is 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, DC 7336 (2009).

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable rating is 
warranted.

On April 2004 VA examination, the Veteran reported that he 
suffered his first bout of hemorrhoids in 1985.  
Subsequently, he experienced intermittent hemorrhoids.  When 
his hemorrhoids were inflamed, they bled.  He had a 
predominately normal bowel habit, though when he ripped his 
hemorrhoids they would create bloody stools.  He had good 
sphincter control and no fecal leakage.  He was experiencing 
hemorrhoids two to three times per week, with no current 
treatment.  On physical examination, there were no obvious 
hemorrhoids.  There was normal rectal tone.  The prostate was 
slightly enlarged.  There was stool in the rectal vault which 
was heme positive.  Anoscopy examination revealed internal 
hemorrhoids.  The Veteran was not interested in pursuing a 
hemorrhoidectomy.  He was prescribed suppositories and 
Metamucil.

On January 2008 VA examination, the Veteran reported that he 
was diagnosed with hemorrhoids in the late 1990s.  He treated 
his hemorrhoids with topical medication.  He reported flare-
ups that occurred regularly, accompanied with bright red 
bleeding, itching, and pain.  There was no history of anemia, 
diarrhea, tenesmus, swelling, or perianal discharge.  There 
was no fecal incontinence, thrombosis, fistula, or neoplasm.  
Physical examination revealed good sphincter tone, with no 
evidence of leakage or involuntary bowel movements.  There 
was an external, pea-sized hemorrhoid at six o'clock.  There 
were no thrombosed hemorrhoids, fissures or rectal prolapse.  
The diagnosis was hemorrhoids. 

VA treatment records dated from January 2008 to July 2009 do 
not reflect complaints or treatment for hemorrhoids.  

The Board is sympathetic to the Veteran's contentions that 
his hemorrhoid condition continues to cause him painful and 
bloody stools.  However, VA examinations conducted on April 
2004 and January 2008 do not demonstrate that he has been 
treated for large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, as is necessary 
for a compensable rating.  The evidence shows that the 
Veteran's internal and external hemorrhoids are mild to 
moderate in degree, with frequent flare-ups that include 
painful stools, itching, and bleeding.  The bleeding has not 
been described as continuous, nor has continuous bleeding 
been found on VA examination.  Additionally, there is no 
evidence of thrombosis, excessive tissue, or anemia.  
Accordingly, he is not entitled to an increased rating for 
his hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336 
(2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1) (2009).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's hemorrhoids, but findings supporting a compensable 
rating have not been documented.  In addition, it has not 
been shown that the service-connected hemorrhoids have 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule.  The Board thus finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a compensable rating 
since September 1, 2003, when service connection became 
effective.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 200=9); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004, Amy 2005, 
August 2005, July 2006, and January 2008; and rating 
decisions in September 2004 and August 2006. These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession. The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2008 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Service connection for a lumbar spine disability is granted. 

Service connection for hay fever and sinus disease is denied.

Service connection for numbness in the feet and toes is 
denied. 

An initial compensable rating for hemorrhoids is denied. 



REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for a right 
hip disability and a sleep disorder.

With regard to the Veteran's claim for service connection for 
a right hip disability, service medical records show that in 
July 1985, the Veteran complained of low back pain and right 
hip pain.  He reported that he had been hit in the right hip 
at age 12, but had never been treated for the injury.  
Physical examination revealed full range of motion of the 
hip, with no spasm or clicks.  A January 1990 hip X-ray was 
within normal limits.  On October 1999 periodic examination, 
the Veteran reported right knee and hip problems.  Physical 
examination revealed full range of motion and the hip was 
nontender.  He was assessed as having a history of right hip 
popping and pain.  In April 2003, the Veteran reported having 
right hip pain on and off for years.  Physical examination of 
the hip revealed pain the groin area on range of motion, as 
well as popping.  The assessment was right hip pain with 
greater trochantric bursitis with complaints of snapping.  
The Veteran was instructed to complete stretches and was 
prescribed nonsteroidal anti-inflammatory medicine.  

On April 2004 VA orthopedic examination, the Veteran reported 
having right hip pain for ten years.  The pain was centered 
on the side of his right hip and his groin.  The condition 
was limiting only on prolonged activity.  He sometimes took 
pain medication for his hip after a long day of prolonged 
activity.  Physical examination revealed a mild limp with a 
Trendelenburg type of lurch over his right hip.  Range of 
motion testing was limited on flexion and abduction, with 
pain.  X-ray examination of the right hip was negative for 
any abnormality.  The physician concluded that the Veteran 
did not have any diagnosable hip problems.  Instead, the 
examiner believed the Veteran had a history of a right lumbar 
strain that was radiating to his lateral flank.  However, it 
does not appear that the VA examiner reviewed the Veteran's 
service medical records, and in particular, the April 2003 
diagnosis of right hip pain with greater trochantric 
bursitis.  Therefore, as it remains unclear as to whether the 
Veteran currently suffers from a hip disability, and, if so, 
if the hip disability is related to service, or rather a 
manifestation of the lumbar spine disability, a remand for a 
new examination and opinion is necessary.  

With regard to the claim for service connection for a sleep 
disorder, the Veteran contends that he was never able to 
adjust to a normal sleep pattern after training to remain 
alert while on guard duty in service.  

Service medical records are negative for any complaints, 
diagnosis, or treatment for sleep problems.  

VA treatment records reflect that in April 2009, the Veteran 
was hospitalized for a mental disability.  The records 
associated with the twenty-day hospitalization show that the 
Veteran was unable to sleep prior to admittance.  He would 
sometimes not sleep at all, or at the most, three to four 
hours.  His discharge diagnosis was psychotic disorder not 
otherwise specified and paranoid schizophrenia.  The Veteran 
contends, and the record reflects, that during the 
hospitalization, he was prescribed medication to help him 
sleep due to his sleep problems. 

In this case, it is unclear to the Board whether the Veteran 
suffers from a sleep disorder, and, if so, whether it is 
attributable to his service.  Therefore, the Board finds that 
an examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his claimed right hip disability.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  

a)  Diagnose any right hip 
disability, taking into account the 
April 2003 diagnosis of right hip 
pain with greater trochantric 
bursitis, and the April 2004 
conclusion that the hip pain was 
instead the result of right lumbar 
strain radiating to the lateral 
flank.

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any right hip disability found 
is related to the Veteran's active 
service, or the service-connected 
lumbar spine disability?  In 
addition to the service medical 
records and private medical records, 
the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
his hip problems after service.  If 
the Veteran's right hip disability 
is more likely attributable to 
factors unrelated to military 
service, the examiner should 
specifically so state.

c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any diagnosed right hip 
disability was either caused or 
aggravated (permanently increased in 
severity beyond the natural progress 
of the disease) by his service, 
taking into account the Veteran's 
in-service statement that he had 
injured his right hip as a child?

d)  Is it at least as likely as not 
(50 percent probability or greater) 
that any diagnosed right hip 
disability was either caused or 
aggravated (permanently increased in 
severity beyond the natural progress 
of the disease) by the service-
connected lumbar spine disability?

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any sleep disorder.  The claims file must 
be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  

a)  Diagnose any sleep disorder.

b)  Is it as least as least as 
likely as not (50 percent 
probability or greater) that any 
sleep disorder found is related to 
the Veteran's active service?  In 
addition to the service medical 
records and private medical records, 
the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
sleep problems after service.  If 
the Veteran's sleep problems are 
more likely attributable to factors 
unrelated to military service, the 
examiner should specifically so 
state.

3.  Then, readjudicate the claims.  If the 
decisions remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


